Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment filed on 01/26/2021 has been entered. Claims 1-7 are still pending in this application.

Response to Arguments
2.	Applicant’s amendment filed on 01/26/2021 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 01/26/2021 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-7 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach claim, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-segmenting the images configuring the motion video into a plurality of groups for each of images of a predetermined number of frames; and determining an image 
The closest prior art, John (US 20150189222) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Claims 6 and 7 recited similar limitation as claim 1, therefore it is allowed the same reason as claim 1.
The claims 2-5 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677